IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-60321
                         Summary Calendar


                        JOHN DAVID MILLSAP,

                                         Plaintiff-Appellant,

                              versus

   KENNETH SKIFFER, JOHN BOOTH, WILLIE CATCHING, VERON JORDAN,
      MISHEILA JOHNSON, JOHN DOE, Mail Deliverer, JOHN DOE,
          Mail Inspector, JOHN DOE,Law Library Director,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No.3:96-CV-675-WS
                       - - - - - - - - - -
                         February 2, 2000

Before JONES, DUHÉ, and STEWART, Circuit Judges.

PER CURIAM:1

     John David Millsap, Mississippi prisoner #31267, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 action as

frivolous pursuant to 28 U.S.C. § 1915(d).    Millsap argues that the

district court abused its discretion in dismissing his claim that

he was unconstitutionally deprived of personal property found in

his cell during a prison “shakedown,” and of personal mail that he

alleges was confiscated from the mail room.    Whether these alleged

property deprivations were negligent or intentional, they cannot


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
form the basis of a due process claim in a § 1983 action.                         See

Daniels v. Williams, 474 U.S. 327, 332-35 (1986)(negligent); Hudson

v. Palmer, 468 U.S. 517, 533-36 (1984)(intentional). The remainder

of Millsap’s arguments are unsubstantiated allegations for which he

was unable       to    establish   a    factual   basis   during     two   separate

hearings.    The district court did not abuse its discretion in

dismissing Millsap’s complaint as frivolous.                Siglar v. Hightower,

112 F.3d 191, 193 (5th Cir. 1997).

     Millsap’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).                    Because

the appeal is frivolous, it is DISMISSED.                 See 5TH CIR. R. 42.2.

Millsap is hereby informed that the dismissal of this appeal as

frivolous counts as a strike for purposes of 28 U.S.C. § 1915(g),

in addition to the strike for the district court’s dismissal.                     See

Adepegba    v.        Hammons,   103 F.3d 383,   387     (5th    Cir.      1996)

(“[D]ismissals as frivolous in the district courts or the court of

appeals count [as strikes] for the purposes of [§ 1915(g)].”).                     We

caution Millsap that once he accumulates three strikes, he may not

proceed IFP in any civil action or appeal filed while he is

incarcerated      or    detained   in    any   facility   unless     he    is   under

imminent danger of serious physical injury.                    See 28 U.S.C. §

1915(g).

     APPEAL DISMISSED AS FRIVOLOUS.